Supreme Court
OF
Nevapa

CLERK’S ORDER

(Oy 1947 ceo

IN THE SUPREME COURT OF THE STATE OF NEVADA

MURAT PISIL, INDIVIDUALLY, No. 84995
Appellant,

vs.
WHITTLESEA BLUE CAB COMPANY, P d LL c D
A NEVADA CORPORATION,

Respondent. AUG 30 2022

 

 

ELIZASETH A. BROWN

CLERK OF SUPREME COURT
BY :
DEPUTY CLERK

This appeal was docketed on July 12, 2022, without payment of

ORDER DISMISSING APPEAL

the requisite filing fee. See NRAP 3(e). Because the filing fee was due at
the time the notice of appeal was filed, on that same day this court issued a
notice directing appellant to pay the required filing fee or demonstrate
compliance with NRAP 24 within 14 days. The notice advised that failure
to comply would result in the dismissal of this appeal. On July 28, 2022,
the notice was returned to this court as undeliverable as addressed and
unable to be forwarded. On July 28, 2022, this court resent the notice to a
different address. This notice has not been returned as undeliverable. To
date, appellant has not asda the filing. Accordingly, this appeal is
dismissed. See NRAP 3(a)(2).
It is so ORDERED.

CLERK OF THE SUPREME COURT

ELIZABETH A. Ve
By: ‘sd SN qu

A2 ANID

 
SUPREME CouRT
OF
NEVADA

CLERK’S ORDER
(0) 1987 eB

 

cc:

Hon. Adriana Escobar, District Judge
Murat Pisil

Mark E. Trafton

Kighth District Court Clerk